Citation Nr: 0904891	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





REMAND

The Veteran had active military service from September 1962 
to March 1963, and from May 1965 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to service in Vietnam.

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss or tinnitus.  
Entrance and separation examinations do not note any 
complaint of or diagnoses for hearing loss or tinnitus.

In November 2003 the Veteran was accorded a compensation and 
pension (C&P) general medical examination.  He stated that he 
was a truck driver and cook while in the military.  Service 
personnel records confirm that he served in Vietnam with 
principal duty as a cook from April 1966 to April 1967 and 
from August 1968 to August 1969.  The Veteran reported that 
he was exposed to loud noises in Vietnam including incoming 
mortars.  Tinnitus and sensory neural hearing loss were 
diagnosed.  He was referred for an audio consultation.  

During that examination later in the month, the Veteran 
reported constant tinnitus in both ears and dizziness when 
looking up, but denied any ear pain, pressure, or surgeries.  
He reported that he was exposed to loud sounds as a truck 
driver and cook for eight years while in the military.  He 
further reported that he was exposed to loud sounds from 
being a carpenter and construction worker for the last 25 
years.  The examiner diagnosed the Veteran with tinnitus and 
sensorineural hearing loss.  Neither examiner provided an 
opinion as to the etiology of hearing loss and tinnitus.  
Therefore, these examination reports are insufficient.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In view of 
the failure of the examiners provide an opinion as to whether 
his hearing loss and tinnitus disabilities are related to 
service, the Veteran should be accorded a new C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from March 17, 2005 to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Tuscaloosa VAMC dating from March 17, 
2005, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing loss 
and tinnitus.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with hearing loss 
and tinnitus since his discharge from 
active service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder and tinnitus 
disorder are related to active military 
service.  A complete rationale for the 
examiner's opinion must be provided.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect 
that the claims file was reviewed.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
